Appeal unanimously dismissed, without costs. Memorandum: No appeal lies to this court from an order of County Court acting on an appeal from an order of a lower court (CPLR 5703, subd. [b]). If we were to pass on the merits of the appeal we would affirm the order. (See De Francisco v. Rinaldo, 34 A D 2d 890; Ellis v. Greco, 34 A D 2d 879.) (Appeal from order of Erie County Court affirming order of Buffalo City Court vacating notice of examination.) Present—Marsh, J. P., Witmer, Moule and Henry, JJ.